     Case 2:19-cv-04589-JAT-JFM Document 46 Filed 08/03/20 Page 1 of 11




 1                                                                                        JDN

 2   WO
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Tony Deng,                                    No. CV 19-04589-PHX-JAT (JFM)
10                           Plaintiff,
11   vs.                                           ORDER
12
     Charles Ryan, et al.,
13
                             Defendants.
14
15
16          Plaintiff Tony Deng, who is confined at the Arizona State Prison Complex-Eyman
17   Special Management Unit I, in Florence, Arizona, brought this pro se civil rights action
18   under 42 U.S.C. § 1983 against Nurse Practitioner (NP) Kendra Avant-Ortiz and
19   Centurion of Arizona L.L.C., the private company contracted with Arizona Department
20   of Corrections (ADC) to provide prisoner health care. (Doc. 1.) Before the Court is
21   Deng’s Motion for Help, which is construed as a Motion for Preliminary Injunction.
22   (Doc. 23.) The Court will deny the Motion without prejudice.
23   I.     Background
24          In his Second Amended Complaint, Deng alleged that he has been denied
25   adequate medical care for his diabetes. (Doc. 12.) He stated that he is prescribed five
26   medications, including insulin, to control his diabetes, and he must take the medications
27   every day. (Id. at 11.) Deng alleged that in August 2019, he submitted a health needs
28   request (HNR) informing NP Ortiz that he was about to run out of his keep-on-person
     Case 2:19-cv-04589-JAT-JFM Document 46 Filed 08/03/20 Page 2 of 11




 1   (KOP) medications; however, he did not receive his medications for over a month, and
 2   only after he submitted more HNRs, an informal complaint, and an emergency grievance
 3   on the issue. (Id.) Deng claimed that NP Ortiz knew how critical diabetes medications
 4   are for him, knew that he had not received his necessary medications, and failed to ensure
 5   he received the medications. (Id. at 12.) Deng further alleged that Centurion did not take
 6   corrective action in response to medical staff’s failure to provide necessary care, nor does
 7   it have an adequate medication re-fill system or procedure in place and, consequently,
 8   Deng went 32 days without vital medications. (Id.)1 Deng sought money damages,
 9   declaratory relief, and injunctive relief. (Id. at 17.)
10          On April 15, 2020, Deng filed his Motion for Preliminary Injunction. (Doc. 23.)
11   Deng states that in early April 2020, he again ran out of his diabetes medications, he
12   notified the provider, and he was told by medical staff that the provider had been notified,
13   but no medications have been provided to Deng. (Id. at 1.) As of the date he filed his
14   Motion, Deng had been without his KOP medications for weeks. (Id. at 2.) Deng is
15   especially concerned about the delay in medications because people with diabetes are at
16   higher risk for COVID-19, and there have been eight confirmed COVID-19 cases in his
17   complex. (Id.) He seeks an injunction ordering Defendants to provide his necessary
18   medications and to transfer him to a medium custody unit where he can receive adequate
19   medical care. (Id.)
20   II.    Preliminary Injunction Standard
21          “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should
22   not be granted unless the movant, by a clear showing, carries the burden of persuasion.’”
23   Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting Mazurek v. Armstrong,
24   520 U.S. 968, 972 (1997) (per curiam)); see also Winter v. Natural Res. Def. Council,
25   Inc., 555 U.S. 7, 24 (2008) (citation omitted) (“[a] preliminary injunction is an
26
27          1
             Deng’s Eight Amendment medical care claims against NP Ortiz and Centurion
28   are set forth in Count Three of his Second Amended Complaint. (Doc. 12.) On
     screening, the Court dismissed the other Counts and Defendants. (Doc. 14.)
                                                   -2-
     Case 2:19-cv-04589-JAT-JFM Document 46 Filed 08/03/20 Page 3 of 11




 1   extraordinary remedy never awarded as of right”). A plaintiff seeking a preliminary
 2   injunction must show that (1) he is likely to succeed on the merits, (2) he is likely to
 3   suffer irreparable harm without an injunction, (3) the balance of equities tips in his favor,
 4   and (4) an injunction is in the public interest. Winter, 555 U.S. at 20. “But if a plaintiff
 5   can only show that there are ‘serious questions going to the merits’—a lesser showing
 6   than likelihood of success on the merits—then a preliminary injunction may still issue if
 7   the ‘balance of hardships tips sharply in the plaintiff’s favor,’ and the other two Winter
 8   factors are satisfied.” Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th
 9   Cir. 2013) (quoting Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th
10   Cir. 2011)). Under this “serious questions” version of the sliding-scale test, the elements
11   of the preliminary injunction test are balanced, so that a stronger showing of one element
12   may offset a weaker showing of another. See Alliance for the Wild Rockies, 632 F.3d at
13   1135.
14           Regardless of which standard applies, the movant “has the burden of proof on each
15   element of the test.” See Envtl. Council of Sacramento v. Slater, 184 F. Supp. 2d 1016,
16   1027 (E.D. Cal. 2000). Further, there is a heightened burden where a plaintiff seeks a
17   mandatory preliminary injunction, which should not be granted “unless the facts and law
18   clearly favor the plaintiff.” Comm. of Cent. Am. Refugees v. I.N.S., 795 F.2d 1434, 1441
19   (9th Cir. 1986) (citation omitted).
20           The Prison Litigation Reform Act imposes additional requirements on prisoner
21   litigants who seek preliminary injunctive relief against prison officials and requires that
22   any injunctive relief be narrowly drawn and the least intrusive means necessary to correct
23   the harm. 18 U.S.C. § 3626(a)(2); see Gilmore v. People of the State of Cal., 220 F.3d
24   987, 999 (9th Cir. 2000).
25           When considering whether injunctive relief is warranted, a court may consider
26   evidence or developments that postdate the pleadings. Farmer v. Brennan, 511 U.S. 825,
27   846 (1994). A court’s factual findings and legal conclusions made in a ruling on a
28

                                                 -3-
     Case 2:19-cv-04589-JAT-JFM Document 46 Filed 08/03/20 Page 4 of 11




 1   motion for preliminary injunction are not binding at trial on the merits. Univ. of Texas v.
 2   Camenisch, 451 U.S. 390, 395 (1981).
 3   III.   Relevant Facts
 4          Deng is diagnosed with Type 2 diabetes, as well as glaucoma and hypertension.
 5   (Doc. 12 at 11, 18; Doc. 28-3 at 2–3.) He is treated under the chronic-care program
 6   provided by Centurion. (Doc. 12 at 11.) Deng is prescribed five different medications to
 7   keep his diabetes and other chronic conditions under control: Timolol and Latanoprost
 8   eye drops; Atorvastatin; Metformin (anti-diabetic medication); Lisinopril (high blood
 9   pressure medication); and Glipizide (anti-diabetic medications). (Id.; Doc. 28-2 at 2;
10   Doc. 28-4 at 3.) He is also prescribed Aspirin. (Id.) Deng has taken these medications
11   for the last 20 years. (Doc. 12 at 11.)
12          On August 11, 2019, Deng submitted an HNR informing NP Ortiz that he was
13   about to run out of his KOP medications. (Id at 11.) Deng’s medical records also
14   reflected that his five medications were prescribed in February 2019 and were set to
15   expire between August 7 and August 15, 2019. (Doc. 28-4 at 3.) On August 18, 2019, he
16   sent another HNR to medical informing them that he had not received his medications
17   and had been without his medications for five days. (Doc. 12 at 11.) The next day, Deng
18   received a response from a medical staff member informing him that “provider notified to
19   renew all meds.” (Id.) Deng did not receive his medications.
20          On August 20, 2019, Deng spoke to Nurse Westlake when she came through the
21   unit; she told Deng that she would notify NP Ortiz again about the medications. (Id. at
22   12.) Thereafter, Deng still did not receive his medications. (Id.)
23          On August 28, 2019, Deng submitted an informal complaint about the issue and
24   wrote that he had been without his medications for 17 days and counting. (Id.) There
25   was no response to the informal complaint. (Id.)
26          On September 7, 2019, Deng submitted an HNR requesting to see a doctor or
27   nurse immediately because he did not feel well; he wrote that he had been experiencing
28   dizziness, fatigue, headaches, and blurry vision for over a week due to unstable blood

                                                -4-
     Case 2:19-cv-04589-JAT-JFM Document 46 Filed 08/03/20 Page 5 of 11




 1   sugar levels. (Id.) By this time, Deng had been without his prescribed medications for
 2   over 25 days. (Id.) Deng was not seen by medical staff in response to his HNR. (Id.)
 3          On September 8, 2019, Deng submitted an emergency grievance on the issue; he
 4   wrote that he had been without his medications for 27 days and had been suffering
 5   symptoms for the last two weeks. (Id.)
 6          Deng finally received his medications on September 14, 2019—32 days after his
 7   initial request. (Id.)
 8          On March 16, 2020, Deng submitted a request for two eye drops—Latanoprost
 9   and Timolol—because he had run out of both. (Doc. 31 at 1.) On March 20, 2020, Deng
10   received the Timolol, but he did not receive the Latanoprost. (Id.)
11          On March 17, 2020 and March 21, 2020, Deng submitted two separate requests to
12   medical for Simvastatin (the equivalent of Atorvastatin). (Id. at 2.)
13          On March 25, 2020, Deng submitted a request for Aspirin. (Id.)
14          On March 26, 2020, Nurse Sekayi Williams entered a note in Deng’s medical
15   record documenting Deng’s report that he had submitted a letter informing the provider
16   he needed Latanoprost and Timolol; that he received Timolol on March 20; that he also
17   sent a request for a Simvastatin refill but received no response; and that he also needed
18   Aspirin. (Doc. 28-5 at 2–3.) The medical record shows that NP Ortiz conducted a
19   practitioner review of this medical record, apparently on the same day, as no other date is
20   indicated in the practitioner review section of the medical record. (Id. at 4.)
21          On March 27, 2020, Deng submitted another HNR to medical requesting
22   Metformin because he had run out. (Doc. 31 at 2.)
23          On April 5, 2020, Deng submitted an informal complaint informing the provider
24   that he had been out of most of his KOP medications, including Metformin—the main
25   medication to treat his diabetes—for nine days. (Doc. 23 at 2.) There was no answer to
26   the informal complaint. (Id.)
27
28

                                                 -5-
     Case 2:19-cv-04589-JAT-JFM Document 46 Filed 08/03/20 Page 6 of 11




 1          On April 15, 2020, Deng filed the pending Motion for Preliminary Injunction.
 2   (Doc. 23.) The Court ordered Defendants to respond to the Motion by April 27, 2020.
 3   (Doc. 24.)
 4          On April 18, 2020, a medical order was placed for Metformin. (Doc. 28-1 at 2.)
 5   On April 21, 2020, Deng received the Metformin. (Id.)
 6          On April 19, 2020, Deng submitted an emergency grievance about the medication
 7   issue. (Doc. 31 at 4.)
 8          On April 27, 2020, Defendants moved for an extension of time to file a response
 9   to Deng’s Motion for Preliminary Injunction. (Doc. 25.) The Court granted an extension
10   to April 30, 2020. (Doc. 26.)
11          On April 28, 2020, medical orders were placed for Latanoprost drops,
12   Atorvastatin, and Aspirin 81 mg. (Doc. 28-1 at 2.) On April 30, 2020, Deng received
13   these three medications. (Doc. 31 at 2.)
14   IV.    Discussion
15          A.     Likelihood of Success on the Merits
16          To support a medical care claim under the Eighth Amendment, a prisoner must
17   demonstrate “deliberate indifference to serious medical needs.” Jett v. Penner, 439 F.3d
18   1091, 1096 (9th Cir. 2006) (citation omitted). A “‘serious’ medical need exists if the
19   failure to treat a prisoner’s condition could result in further significant injury or the
20   ‘unnecessary and wanton infliction of pain.’” McGuckin v. Smith, 974 F.2d 1050, 1059–
21   60 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d
22   1133, 1136 (9th Cir. 1997) (en banc) (internal citation omitted). Deliberate indifference
23   may be shown when prison officials “deny, delay or intentionally interfere with medical
24   treatment[,]” Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990), or where prison
25   officials fail to respond to a prisoner’s pain or possible medical need. Jett, 439 F.3d at
26   1096; see Estelle v. Gamble, 429 U.S. 97 at 104–05 (1976) (prison officials act with
27   deliberate indifference when they “intentionally interfer[e] with . . . treatment once
28   prescribed”). A prisoner must also demonstrate harm caused by the indifference. Jett,

                                                -6-
     Case 2:19-cv-04589-JAT-JFM Document 46 Filed 08/03/20 Page 7 of 11




 1   439 F.3d at 1096; see Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir. 1989) (delay in
 2   providing medical treatment does not constitute Eighth Amendment violation unless
 3   delay was harmful).
 4         Defendants do not challenge that Deng has a serious medical need. (See Doc. 28.)
 5   Diabetes constitutes a serious medical need. Lolli v. County of Orange, 351 F.3d 410,
 6   419 (9th Cir. 2003). Deng’s other conditions—glaucoma and hypertension—are also
 7   serious medical needs. See Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014)
 8   (stating that monocular blindness is a serious medical need, and noting that “other courts
 9   have held that similar and even less severe losses of vision are serious medical needs”);
10   Byrd v. Shannon, 715 F.3d 117, 127 (3d Cir. 2013) (“glaucoma may constitute a serious
11   medical condition”); Lozano v. Rose, No. CV 16-764-JVS (AGR), 2016 WL 11523593,
12   at *5 (C.D. Cal. Nov. 9, 2016) (the prisoner’s diabetic retinopathy and glaucoma support
13   a serious medical need). Due to his diagnosed medical conditions, Centurion classified
14   Deng as a patient requiring chronic care. (Doc. 12 at 11; see Doc. 28-3 at 2–3.) Thus,
15   Deng establishes that he has a serious medical need.
16         The record shows that medications prescribed to treat Deng’s diabetes and other
17   chronic conditions have repeatedly been delayed, and the delays are significant. In
18   August 2019, multiple medications were delayed for 32 days, despite Deng notifying
19   medical staff via HNRs and grievances that he needed his prescribed medications. Then
20   in March–April 2020, despite HNRs notifying medical staff of the need to refill or renew
21   his medications, and medical records documenting that Deng’s medications were
22   expiring, Deng was subject to a 25-day delay in receipt of Metformin, a 45-day delay in
23   receipt of Latanoprost, a 40-day delay in receipt of Atorvastatin, and a 36-day delay in
24   receipt of Aspirin. (Doc. 31 at 2.) Defendants proffer no explanation for the delays, nor
25   do they produce any evidence that efforts were made to timely respond to Deng’s
26   repeated requests for medication renewals and to his serious need for medications. See
27   Richmond v. Huq, 885 F3d 928, 942 (6th Cir. 2018) (defendant doctor may be
28   deliberately indifferent where doctor was aware of the prisoner’s serious need for

                                               -7-
     Case 2:19-cv-04589-JAT-JFM Document 46 Filed 08/03/20 Page 8 of 11




 1   medication but failed to take reasonable steps to ensure the prisoner timely received such
 2   medication).
 3          Finally, Deng avers that these delays caused him to suffer harm, including
 4   dizziness, fatigue, headaches, and blurry vision. (Doc. 11 at 17.)
 5          On this record, Deng establishes serious questions going to the merits, if not a
 6   likelihood of success of the merits of his deliberate indifference claims against
 7   Defendants.2 See Republic of the Phil. v. Marcos, 862 F.2d 1355, 1362 (9th Cir. 1988)
 8   (“[s]erious questions need not promise a certainty of success, nor even present a
 9   probability of success, but must involve a fair chance of success on the merits”) (internal
10   quotation omitted).
11          B.      Irreparable Harm
12          Deng must demonstrate that absent an injunction, he will be exposed to irreparable
13   harm. Caribbean Marine Servs. Co., Inc. v. Baldrige, 844 F.2d 668, 674 (9th 1988)
14   (speculative injury is not irreparable injury sufficient for a preliminary injunction); see
15   Winter, 555 U.S. at 22. To support a mandatory preliminary injunction for specific
16   medical treatment, a plaintiff must demonstrate ongoing harm or the present threat of
17   irreparable injury, not a past injury. See Conn. v. Mass., 282 U.S. 660, 674 (1931) (an
18   injunction is only appropriate “to prevent existing or presently threatened injuries”);
19   Caribbean Marine, 844 F.2d at 674. “[T]here must be a presently existing threat of
20   harm, although injury need not be certain to occur.” Villaneuva v. Sisto, CIV S-06-2706
21
22
23          2
              In his Reply, Deng argues that he “is likely to succeed on the merits if he decided
     to file a second Eighth Amendment medical claim based on the facts presented” in his
24   Reply regarding the delays in medication in March–April 2020. (Doc. 31 at 6.) To the
     extent Deng requests injunctive relief in the form of an order directing Defendants to
25   timely provide his prescribed medication, this request is related to the underlying claim in
     his Second Amended Complaint, and his facts regarding events arising in 2020 concern
26   the same allegedly unconstitutional conduct by Defendants. Because Deng seeks
     injunctive relief, the Court considers facts that arise after the filing of his Second
27   Amended Complaint, including the March–April 2020 events and any delays in the
     provision of medication that may occur in the future. See Farmer, 511 U.S. at 846.
28   Therefore, Deng need not file a new lawsuit to challenge Defendants’ continuing
     conduct.
                                                -8-
     Case 2:19-cv-04589-JAT-JFM Document 46 Filed 08/03/20 Page 9 of 11




 1   LKK EFB P, 2008 WL 4467512, at *3 (E.D. Cal. Oct. 3, 2008) (citing FDIC v. Garner,
 2   125 F.3d 1272, 1279–80 (9th Cir. 1997)).
 3          Deng acknowledges that, as of April 30, 2020, he received all his prescribed
 4   medications. (Doc. 31.) Because he has received his prescribed medications, which was
 5   part of the injunctive relief requested, Deng cannot show a presently existing threat of
 6   irreparable injury, and this request for relief is moot.
 7          Deng also requests relief in the form of an order directing his transfer to a lower-
 8   level custody unit where he will have a better chance at receiving adequate medical care
 9   during the current pandemic. (Id. at 6.) He submits that, as a diabetic, he is at increased
10   risk of infection of COVID-19, and there are confirmed cases of COVID-19 in his unit.
11   (Id.; Doc. 23 at 2.) Defendants assert that Deng is simply speculating about possible
12   outcomes for individuals with diabetes who may be exposed to COVID-19 and that his
13   allegations do not show that he is likely to suffer any harm related to the virus. (Doc. 28
14   at 3–4.)
15           Deng’s allegations and concern over his increased risk for illness from COVID-19
16   are not unfounded. The Centers for Disease Control and Prevention (CDC) has expressly
17   stated that people with Type 2 diabetes are at increased risk of severe illness from
18   COVID-19, and, based on the information the CDC currently has, people with
19   hypertension or high blood pressure may be at increased risk for severe illness from
20   COVID-19.3 As the record shows, in the midst of this pandemic, Deng was forced to go
21   weeks without necessary prescribed medications, including diabetic medication, which
22   put his health further at risk. Defendants do not deny that numerous individuals in
23   Deng’s unit have tested positive for COVID-19. (See Doc. 28.) In fact, the ADC website
24
25
26
27          3
             See Coronavirus Disease 2019, People with Certain Medical Conditions, CDC,
28   (updated July 17, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/people-with-medical-conditions.html (last visited July 22, 2020).
                                                  -9-
     Case 2:19-cv-04589-JAT-JFM Document 46 Filed 08/03/20 Page 10 of 11




 1    documenting cases system wide shows that, as of July 27, 2020, 11 prisoners in Deng’s
 2    unit have tested positive for COVID-19.4
 3           But a prisoner generally does not have a constitutional right to be housed at a
 4    particular institution or to receive a particular security classification.     See Neal v.
 5    Shimoda, 131 F.3d 818, 828 (9th Cir. 1997). Moreover, as noted by Defendants, an order
 6    to transfer Deng to another unit would be directed to ADC personnel who are not parties
 7    to this action and over whom the Court does not have jurisdiction. See Fed. R. Civ. P.
 8    65(d)(2) (an injunction binds only the parties, their officers, agents, servants, employees,
 9    and attorneys, and other persons actively in concert or participation with them); see also
10    Zepeda v. United States Immigration & Naturalization Serv., 753 F.2d 719, 727 (9th Cir.
11    1985) (a court may issue an injunction only “if it has personal jurisdiction over the
12    parties”).
13           Deng also fails to show how transfer to another unit at a lower custody
14    classification may alleviate the risk to him posed by COVID-19. His medical conditions
15    put him at increased risk of severe illness from COVID-19 regardless of where he is
16    housed. The fact that 11 prisoners in his unit have confirmed cases of COVID-19 is
17    concerning; however, unfortunately, cases of COVID-19 have been confirmed in a
18    majority of ADC facilities.5 Further, because Centurion is the contracted healthcare
19    provider at most ADC facilities, Deng cannot obtain healthcare from a different provider
20    by transferring to a different unit.
21           For the above reasons, the Court will deny Deng’s Motion for Preliminary
22    Injunction without prejudice to refiling. The Court expects that Deng will renew his
23    Motion immediately if Defendants fail to timely provide his prescribed medications.
24
25
26           4
                See Arizona Dep’t of Corrs. Rehab. & Reentry COVID-19 Dashboard,
27    https://corrections.az.gov/adcrr-covid-19-dashboard (last visited July 27, 2020).
             5
28              See supra note 4. The ADC COVID-19 Dashboard shows that only 3 out of 18
      facilities have zero confirmed cases of COVID-19.
                                                 - 10 -
     Case 2:19-cv-04589-JAT-JFM Document 46 Filed 08/03/20 Page 11 of 11




 1          IT IS ORDERED that reference to the Magistrate Judge is withdrawn as to
 2    Plaintiff’s Motion for Preliminary Injunction (Doc. 23), and the Motion is denied
 3    without prejudice.
 4          Dated this 3rd day of August, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              - 11 -
